Title: From Thomas Jefferson to George Tucker, 24 August 1822
From: Jefferson, Thomas
To: Tucker, George

Dear Sir  Monticello Aug. 24. 22.I thank you for the copy of your Essays which you have been so kind as to send me. I have read them with great satisfaction, have been led by them into many and new reflections, and felt an interest in all the subjects selected, those excepted which are of a political character. from all attention to politics I have long withdrawn my mind. resigned with entire confidence to the care of those on whom the public interests have devolved by natural succession, I have no fear but that all is going on well.I avail myself of one of the essays, that on Architecture to say that I am sure it’s author would see with pleasure what we have done here in that way for our University. the finest specimens of every order have been selected. they have been executed with rigorous exactness, and the design and style of the whole is in a classical chastity, of which I think no equal example exists in the US. one building only is still wanting to compleat the establishment, and to give unity to a whole seen as yet but as detached parts. if curiosity should lead to such a visit, I should hope to derive from it the advantage of seeing you at Monticello, and of accompanying you to the University four miles distant only. it is directly on your way to Congress, and the stages go from hence to Fredericksburg & Richmond three times a week. in the mean time, I may perhaps have the pleasure of seeing you in Lynchburg: or of recieving you to take family fare with us at Poplar Forest which I expect to visit in October or November. I pray you to accept the assurance of my great esteem & respect.Th: Jefferson